In a proceeding pursuant to CPLR article 78 to review a determination of the appellant board of zoning appeals, which, after a hearing, denied petitioner’s application for a special exception for the construction and operation of a parking field in a residential zone, the appeal is from a judgment of the Supreme Court, Nassau County, dated November 1, 1974, which annulled the determination and directed the board to grant the special exception "as requested, subject to any reasonable conditions that it may deem appropriate.” Permission for the taking of this appeal , is hereby granted by Mr. Justice Hopkins. Judgment affirmed, without costs or disbursements. The board is required to grant the special exception subject to reasonable conditions, based upon the holding in Matter of North Shore Steak House v Board of Appeals of Inc. Vil. of Thomaston (30 NY2d 238), and the circumstances presented herein. Such conditions may include a reduction in size, an increased buffer zone and appropriate landscaping, in order to comply with the standards imposed by the zoning ordinance. Hopkins, Acting P. J., Martuscello, Margett, Rabin and Hawkins, JJ., concur.